Patent for breathing compound to be supplied deep sea divers. Plaintiff entitled to recover. Opinion 113 C. Cls. 65.
Upon a pretrial conference before a commissioner of the court to whom the case was referred, and a memorandum setting forth an agreement that just and reasonable compensation was to be based on an agreed formula to be applied to certain cost data to be furnished the court by the Secretary of the Navy; and in accordance with such cost data and formula the Commissioner filed a report reciting all of the facts in the case and recommending that judgment be entered in favor of the plaintiff in the sum of $10,566.96 with interest thereon at four percent per annum from September 1, 1939, to the date of payment of the judgment, not as interest but as a part of just compensation. Ordered that judgment for the plaintiff be entered in the agreed amount of $10,566.96, with interest as above stated.